DETAILED ACTION
Introduction
This office action is in response to applicant’s Appeal Brief filed 7/23/2021. Claims 1-20 are currently pending and have been examined. Applicant’s IDS have been considered. There is no claim to foreign priority.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Appeal Brief, filed 7/23/2021, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 112(b) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In claim 20 line 6, replace “divide the conversation log into to divide” with - -divide the conversation log into conversation channel groups, to divide- -.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The instant application is deemed to be directed to a non-obvious improvement over the disclosure of Gainsboro, US 2007/0071206), Witt-Ehsani et al. (Witt-Ehsani, US 10,236,027), Galitsky et al. (Galitsky, US 2018/0365228), Weiss, US 2019/0332919), Rusak et al. (Rusak, US 2019/0103092) and Blair et al. (Blair, US 8,041,589).
None of the above references teach alone or in obvious combination: 
Regarding claim 1, “An agent automation system, comprising:
a memory configured to store a written conversation log and natural language understanding (NLU) framework including a prosody subsystem; and
a processor configured to execute instructions of the NLU framework to cause the agent automation system to perform actions comprising:
via the prosody subsystem, the written conversation log based on prosodic cues to divide the written conversation log into conversation channel groups, to divide the conversation channel groups into sessions, to divide the sessions into conversation segments, to divide the conversation segments into utterances, and to divide the utterances into intent segments, wherein the prosodic cues comprise temporal prosodic cues and written prosodic cues.”
Regarding claim 13, “A method of operating a prosody subsystem of a natural language understanding (NLU) framework, comprising:
dividing a conversation log comprising plurality of messages into a plurality of conversation channel groups based on a first set of prosodic cues; 
dividing each of the plurality of conversation channel groups into a plurality of sessions based on a second set of prosodic cues; 
dividing each of the plurality of sessions into a plurality of conversation segments based on a third set of prosodic cues; 
dividing each of the plurality of conversation segments into a plurality of utterances based on a fourth set of prosodic cues; 
dividing each of the plurality of utterances into a plurality of intent segments based on a fifth set of prosodic cues, wherein the second, third, fourth, and fifth sets of prosodic cues comprise temporal prosodic cues, written prosodic cues, or a combination thereof; and 
providing the plurality of intent segments, the plurality of utterances, the plurality of conversation segments, or the plurality of sessions, or a combination thereof, as inputs to processes of the NLU framework.”
Regarding claim 20, “A non-transitory, computer-readable medium storing instructions of a natural language understanding (NLU) framework executable by one or more processors of a computing system, the instructions comprising instructions to:
process, via a prosody subsystem of the NLU framework, a conversation log based on prosodic cues to divide the conversation log into conversation channel groups, to divide the conversation channel groups into sessions, to divide the sessions into conversation segments, to divide the conversation segments into utterances, and to divide the utterances into intent segments,
provide the intent segments as inputs to a first training process for a machine-learning (ML)-based parser of the NLU framework, wherein, within the first training process, the NLU framework is configured to apply a plurality of other parsers of the NLU framework to generate a plurality of utterance trees for each intent segment in response to determining that a majority of the plurality of utterance trees for a particular intent segment are the same utterance tree, update a model of the ML-based parser such that the ML-based parser generates the same utterance tree for the particular intent segment;
provide the utterances as inputs to a second training process for a vocabulary subsystem of the NLU framework, wherein, within the second training process, the utterances are used to generate a first plurality of word vectors for a refined word vector distribution model that replaces a word vector distribution model of the vocabulary subsystem, wherein the NLU framework is configured to use the refined word vector distribution model to determine a suitable word vector for words of received natural language requests; 
provide the intent segments as inputs to a semantic mining pipeline of the NLU framework, wherein the semantic mining pipeline is configured to: 
generate intent vectors for the intent segments; 
generate meaning clusters of intent vectors based on distances between the intent vectors; 
detect stable ranges of cluster radius values for the meaning clusters; and generate an intent/entity model from the meaning clusters and the stable ranges of cluster radius values, wherein the intent/entity model stores relationships between a representative intent of each of the meaning clusters and corresponding intent segments as sample utterances, and wherein the NLU framework is configured to use the intent/entity model to classify intents in the received natural language requests; and 
provide the sessions, the conversation segments, or a combination thereof, as inputs to a persona of a reasoning agent/behavior engine (RA/BE) of the NLU framework, wherein RA/BE is configured to generate an episode frame tree set in a persona context database of the persona based on each of the sessions, the conversation segments, or the combination thereof, wherein the episode frame tree set comprises an episode start time and an episode end time that are heuristically determined from the sessions, the conversational segments, or the combination thereof.”
Dependent claims 2-12 and 14-19 are allowed, as they depend from their respective allowed parent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT M SPOONER whose telephone number is (571)272-7613.  The examiner can normally be reached on 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571)272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the 






/LAMONT M SPOONER/           Primary Examiner, Art Unit 2657                                                                                                                                                                                             
lms
9/21/2021